 1

 2

 3

 4

 5

 6
                                        UNITED STATES DISTRICT COURT
 7
                                    EASTERN DISTRICT OF CALIFORNIA
 8
 9   UNITED STATES OF AMERICA,                        Case No. 1:18-po-00428-SAB
10                         Plaintiff,                 ORDER DENYING DEFENDANT’S MOTION TO
                                                      DISMISS AS MOOT
11   v.
12   JUSTIN L. ANDERSON,
13                         Defendant.
14

15

16          This matter was filed on December 21, 2018. (ECF Nos. 1, 2.) On May 30, 2019, Defendant

17 filed a motion to dismiss this matter because on May 30, 2019, a Federal grand jury returned an

18 indictment charging Justin L. Anderson with two felony violations for possession of stolen mail (in

19 violation of Title 18, United States Code, Section 1708) and possession of a counterfeit U.S. Mail key
20 (in violation of Title 18, United States Code, Section 1704), as well as the two misdemeanors charged in

21 this case. See United States v. Justin L. Anderson, no. 1:19-CR-00115-LJO-SKO (E.D. Cal. May 30,

22 2019).

23          On June 4, 2019, June 7, 2019, a detention hearing was held before the undersigned in United

24 States v. Justin L. Anderson, no. 1:19-CR-00115-LJO-SKO and the Court asked Defendant to address

25 why this motion was necessary as the indictment merged these two cases and dismissal of this matter
26 was not necessary. Defendant requested time to brief the issue. The Court granted Defendant’s request

27 and briefing on the issue was to be filed in this matter. There has been no briefing filed by Defendant.

28
                                                        1
29

30
 1          The Court finds that this matter has been merged with United States v. Justin L. Anderson, no.

 2 1:19-CR-00115-LJO-SKO (E.D. Cal. May 30, 2019) by the filing of the new case. Accordingly, IT IS

 3 HEREBY ORDERED that Defendant’s motion to dismiss this matter is DENIED as UNNECESSARY.

 4
     IT IS SO ORDERED.
 5

 6 Dated:     June 14, 2019
                                                      UNITED STATES MAGISTRATE JUDGE
 7

 8
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25
26

27

28
                                                        2
29

30
